Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-19 and 21 are being allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Guichard et al. (US 20060126495 A1) teaches a path verification protocol (PVP) which enumerates a series of messages sent to a set of nodes, or routers, along a suspected path identifies forwarding plane problems for effecting changes at the control plane level. The messages include a command requesting interrogation of a further remote node for obtaining information about the path between the node receiving the PVP message and the further remote node. The node receiving the PVP message replies with a command response indicative of the outcome of attempts to reach the further remote node. The series of messages collectively covers a set of important routing points along a path from the originator to the recipient. The aggregate command responses to the series of PVP messages is analyzed to identify not only whether the entire path is operational, but also the location and nature of the problem.

The combination of Guichard et al. and Sun et al. fail to disclose “A method, performed by a coordinating node, for providing at least one current analysis result relating to a link between a first node and a second node, wherein the method comprises: obtaining a set of previous analysis results relating to at least one segment of the link, wherein each previous analysis result relates to whether or not said at least one segment is unreliable or reliable according to a respective previous analysis of a respective segment of the link, identifying a set of unreliable segments based on the set of previous analysis results and based on a condition for defining any segment as unreliable, wherein the step of identifying the set of unreliable segments comprises, for each segment of said at least one segment: determining, based on the set of previous analysis results, a ratio between a first number of positive results of the set of previous 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        3/18/22

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/24/2022